IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


RAFAL CHRUSZCZYK,                : No. 585 EAL 2014
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
CITY OF PHILADELPHIA AND WILLIAM :
NAGY,                            :
                                 :
                Respondents      :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.